Election/Restrictions
Claim 1 is allowable. The restriction requirement was made among species, as set forth in the Office action mailed on September 10, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 10, 2021 is partially withdrawn. Species restriction between Species II and IV are withdrawn because the claim(s) requires all the limitations of an allowable claim. However, claims 11-18, directed to other species are not withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Pechacek on April 8, 2022.
The application has been amended as follows: 
Replace the claims as follows:
1. A planar array catheter comprising:
an elongated catheter shaft including a proximal end and a distal end, and defining a longitudinal axis;
a flexible, planar array coupled to the distal end of the catheter shaft, wherein the planar array is configured to conform to tissue and includes two or more struts extending substantially parallel with the longitudinal axis and lying in a common plane, each of the two or more struts having a plurality of electrodes mounted thereon,
wherein the planar array is further configured with an adjustable relative spacing between the two or more struts and thereby a variable areal density of the plurality of electrodes, wherein in a first configuration, the plurality of electrodes are equally spaced along both a length of each of the two or more struts and across the two or more struts and in a second configuration, the spacing of electrodes of the plurality of electrodes across the two or more struts is greater than the spacing of electrodes of the plurality of electrodes along the length of each of the two or more struts;
a catheter handle coupled to the proximal end of the elongate catheter shaft; and
a pullwire that extends through a lumen within the catheter shaft and one of the two or more struts of the planar array, the pullwire coupled to the catheter handle and a distal end of the plnara array, wherein the pullwire is configured to respond to actuation of the pullwire by a clinician at the catheter handle to manipulate the plurality of electrodes between the first and second configurations.
2. (Cancelled)
3. (Cancelled)
4. The planar array catheter of claim 1, wherein one or more of the plurality of electrodes are spot electrodes and one or more of the struts include flexible electronic circuit boards that are communicatively and mechanically coupled to the plurality of electrodes.
5. The planar array catheter of claim 1, wherein each of the electrodes of the plurality of electrodes are independently addressable relative to the other electrodes of the plurality of electrodes, wherein the center-to-center distance between adjacent electrodes of the plurality of electrodes is between 0.1 and 4 millimeters, and the plurality of electrodes are configured to sample electrical characteristics of contacted tissue in at least two substantially transverse directions.
6. The planar array catheter of claim 1, wherein the plurality of electrodes are configured to collect electrical characteristics of the tissue in contact with the planar array catheter, and the collected electrical characteristics of the tissue are independent of the orientation of the planar array catheter relative to the tissue.
7. The planar array catheter of claim 1, wherein the plurality of electrodes are configured to sample electrical characteristics of the contacted tissue, and the sampled electrical characteristics are collectively indicative of the electrical characteristics of the contacted tissue, independent of the orientation of the planar array catheter relative to the tissue.
8. The planar array catheter of claim 1, wherein the plurality of electrodes includes bipole electrode pairs that include electrodes on adjacent struts of the planar array.
9. (Original) The planar array catheter of claim 1, wherein the plurality of electrodes includes bipole electrode pairs that extend diagonally across adjacent struts of the planar array.
10. (Original) The planar array catheter of claim 8, wherein the bipole electrode pairs are configured to sample electrical characteristics of the contacted tissue, and the samples are collectively indicative of the electrical characteristics of the contacted tissue, independent of the orientation of the planar array catheter relative to the tissue.
Claims 11-18. (Cancelled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Subramaniam et al. (U.S. PGPub. No. 2015/0105645) was the closest prior art to the claimed invention. Subramaniam discloses a planar array catheter (catheter 12 in Fig. 1) comprising an elongated catheter shaft (shaft 14); a flexible planar array (a flexible planar assembly 24); a catheter handle (16); a wire coupled to the catheter handle and a distal end of the planar array and configured to respond to actuation of the wire by a clinician at the catheter handle to manipulate the distances between the plurality of electrodes between first and second configurations ([0033]: wire in telescoping region 58 as shown in Fig. 3 allows the clinician to compress or elongate the splines and thus adjust the spacing of the electrodes).
However, Subramaniam fails to disclose that in the first configuration, the plurality of electrodes are equally spaced along both a length of each strut and across adjacent struts. While Subramaniam and previously cited reference De la Rama (U.S. PGPub. No. 2014/0200639: Figs. 2A) disclose that the electrodes are evenly distributed about the assembly (Subramaniam, [0031]) it is silent as to which configuration that the electrodes are evenly distributed about the assembly and whether the evenly distributed arrangement is along both the length of each strut and across adjacent struts as required in independent claim 1. 
Deno et al. (U.S. PGPub. No. 2017/0042449) teaches a planar array catheter (catheter 10 in Fig. 1) comprising a flexible planar array (paddle 12 in Fig. 1) including a plurality of struts extending substantially parallel with a longitudinal axis of a catheter shaft having a plurality of electrodes equally spaced along the length of each strut and across struts (see Fig. 5).While Deno teaches equal spacing between the plurality of electrodes along both a length of each strut and across adjacent struts (see Fig. 5), Deno further desires to maintain the spacing between the plurality of electrodes and struts by using tethers or via good mechanical design to minimize the electrode spacing variability ([0057]-[0058]). Therefore, there would be no motivation to combine Deno’s electrode arrangement into the arrangement of Subramaniam since Deno teaches away from Subramaniam which desires to vary the spacing between the electrodes and the struts via an actuator and a pullwire. 
The other cited references teach a planar array catheter comprising electrodes arranged along a plurality of struts (Hoitink et al., U.S. PGPub. No. 2016/0143588: Figs. 8A-8F; Geist et al., U.S. PGPub. No. 2017/0360369: a monitoring element 34 in Figs. 8-9) but fail to disclose, teach or suggest, “wherein the planar array is further configured with an adjustable relative spacing between the two or more struts and thereby a variable areal density of the plurality of electrodes, wherein in a first configuration, the plurality of electrodes are equally spaced along both a length of each of the two or more struts and across the two or more struts and in a second configuration, the spacing of electrodes of the plurality of electrodes across the two or more struts is greater than the spacing of electrodes of the plurality of electrodes along the length of each of the two or more struts” in combination with the pullwire and the handle.
Accordingly, claims 1 and 4-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        4/28/2022